DECISION AND JUDGMENT ENTRY
{¶ 1} This matter is before the court upon the petition of Eddie Moss for a writ of habeas corpus.
 {¶ 2} Petitioner alleges that is being wrongfully held by respondent, Warden Konteh of the Toledo Correctional Institution, based upon a void judgment rendered by the Lucas County Court of Common Pleas. He asserts that the court lacked subject matter jurisdiction to re-sentence him and thereby extend his sentence on several aggravated robbery convictions.
 {¶ 3} R.C. 2725.04 provides that the application for a writ of habeas corpus must:  1) indicate that the petitioner is imprisoned, or restrained of his liberty; 2) identify the person by whom the prisoner is so confined or restrained, if known; 3) identify the place where the prisoner is so imprisoned or restrained, if known; and include a copy of the commitment or cause of detention.  If the petitioner fails to comply with these requirements and present a facially valid claim, his application may be dismissed by the court prior to service of the petition. State ex rel. Carrion v. Ohio Adult Parole Authority (1998),80 Ohio St.3d 637, 639, and McBroom v. Russell (1996), 77 Ohio St.3d 47,48.
 {¶ 4} In this case, petitioner has failed to attach a copy of the trial court's judgment which ordered him to be confined. Therefore, we are unable to review his allegations.  Petitioner's petition for a writ of habeas corpus is therefore denied.  This original action is hereby dismissed at petitioner's cost.  It is so ordered.
WRIT DISMISSED.
Peter M. Handwork, J., Melvin L. Resnick, J., and Mark L.Pietrykowski, P.J., CONCUR.